DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3, and 5-7, are objected to because of the following informalities:  In claim 1, line 5, recites “a mobile module” however should recite “the mobile module”.  Claims 3 and 5-7, are objected based on their dependency on the objected base claim. Appropriate correction is required.



Response to Arguments
Applicant's arguments filed on 1/26/2022 with respect to claims 1, 3, 5-7, 21 and 23-24, have been considered. Applicant's amendment necessitated the new grounds of rejections as being presented below by introducing the new reference of Afrouzi (US Patent 11,199,853 B1).
Applicant’s arguments, with respect to claims 11, 13-14, 17 and 25 have been fully considered and are persuasive.  The rejection of said claims has been withdrawn and indicated as allowed.

pointed in any direction (360 degrees) to capture an image of the person 20 so that the person 20 is continuously in the field of view of the imaging sensor. However, this disclosure is not specific enough to teach or suggest that, when the robot 100 moves in an upward, downward, clockwise or counterclockwise direction, the image sensor 450 is pointed to the downward, upward, counterclockwise or clockwise direction, respectively. 
Thus, Kearns may not be alleged to teach or suggest the above-underlined feature of claim 18: "wherein based on the driving direction being the upward, downward, clockwise or counterclockwise direction, the processor is configured to set the image capturing direction of the photographing module to the downward, upward, counterclockwise or clockwise direction, respectively".” (Please see Remarks, page 10, last two paragraphs and page 11 first paragraph).
Examiner respectfully disagrees, First of all, since Applicant utilizes alternative claim language or therefore only any one of the direction needs to be met by the reference. Secondly, as admitted by Applicant that cited reference teaches “the imaging sensor 450 may be pointed in any direction (360 degrees) to capture an image of the person 20 so that the person 20 is continuously in the field of view of the imaging sensor” (Please see Remarks page 10, last 3 lines). Hence from above passage as can be seen that image sensor of robot pointed in any direction (360 degrees) to capture an image of the moving person 20 (which follows that robot has to be moving as well along with the person as shown in Figs. 8A and 9A). Further, as previously pointed out by the The robot 100 may move toward the person 20 to determine the direction of movement and rate of movement of the person 20 with respect to the robot 100, using the visual data of the imaging sensor(s) 450. The robot 100 can navigate to a location around the corner toward the person 20 by using a waypoint (or set of waypoints), coordinates, an imaged target of the imaging sensor 450, an estimated distance, dead reckoning, or any other suitable method of navigation. Moreover, as the robot 100 detects the person 20 moving around the corner, the robot 100 can drive (e.g., in a holonomic manner) and/or move the imaging sensor 450 (e.g., by panning and/or tilting the imaging sensor 450 or a portion of the robot body 110 supporting the imaging sensor 450) to orient the field of view 452 of the imaging sensor 450 to regain viewing of the person 20, for example, to capture images 50 of the person 20 and/or observe or monitor the person 20” Hence as can be seen from above passage Robot 100 sets the imaging sensor 450 direction based on movement direction. For instance, as shown in Fig. 8A when person 20 is moving away from the robot 100 or moving in downward direction robot 100 will follow the person 20 in downward direction and set the imaging sensor 450 in that direction to capture the person 20 image. Therefore, in view of broad claim language Kearns reference reads on the argued limitations as presented by the Applicant. 
 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18, 20, and 28, is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kearns (US PGPUB 2016/0188977 A1).

As per claim 18, Kearns discloses a mobile surveillance apparatus (Kearns, Fig. 1A and Fig. 1B) comprising: 
a communication interface (Kearns, Fig. 1A:1000) configured to receive information about a path of a mobile module, the information comprising unevenness on a driving surface of the path (Kearns, paragraphs 67 and 95, discloses “The controller 500 may use the object map for navigation, obstacle detection” and also please see paragraph 147); and 

wherein based on the driving direction being the upward, downward, clockwise or counterclockwise direction, the processor is configured to set the image capturing direction of the photographing module to the downward, upward, counterclockwise or clockwise direction, respectively (Kearns, Fig. 8A and Fig. 9A, and paragraphs 79 and 121 discloses “The robot 100 may move toward the person 20 to determine the direction of movement and rate of movement of the person 20 with respect to the robot 100, using the visual data of the imaging sensor(s) 450. The robot 100 can navigate to a location around the corner toward the person 20 by using a waypoint (or set of waypoints), coordinates, an imaged target of the imaging sensor 450, an as the robot 100 detects the person 20 moving around the corner, the robot 100 can drive (e.g., in a holonomic manner) and/or move the imaging sensor 450 (e.g., by panning and/or tilting the imaging sensor 450 or a portion of the robot body 110 supporting the imaging sensor 450) to orient the field of view 452 of the imaging sensor 450 to regain viewing of the person 20, for example, to capture images 50 of the person 20 and/or observe or monitor the person 20”).

As per claim 20, Kearns further discloses the mobile surveillance apparatus of claim 18, wherein the driving surface comprises at least one of a ground surface and an imaginary plane in the air (Kearns, paragraphs 14, 95 and 113), and wherein the unevenness comprises at least one of unevenness on the ground surface and unevenness formed by objects protruding from an imaginary plane in the air (Kearns, paragraphs 79, 113 and 133).

As per claim 28, Kearns discloses a method of operating a mobile surveillance apparatus (Kearns, Fig. 1A and Fig. 1B) comprising a communication interface (Fig. 1A:1000), a mobile module (Kearns, Fig. 1A:100), a sensor (Kearns, Fig. 1A:410), and a processor (Kearns, Fig. 1A:500), the method comprising: 
receiving, by the communication interface (Kearns, Fig. 1A:1000), information about a path of the mobile module in a preset area, the information comprising unevenness on a driving surface of the path (Kearns, paragraphs 7 and 95, discloses The controller 500 may use the object map for navigation, obstacle detection, and obstacle avoidance); 

setting, by the processor, an image capturing direction of the photographing module to a direction opposite to a driving direction of the mobile module (Kearns, paragraphs 16, 67, discloses “The controller 500 integrates the movements of the robot 100, the person 20, and the shutter speed and/or focal limitations of the imaging sensor 450 so that the robot 100 accelerates and decelerates to accommodate for the velocity of the person 20 and the shutter speed and/or focal limitations of the imaging sensor 450 while positioning itself to capture an image 50 (e.g., take a picture) of the moving person 20.” And also, please see paragraphs 106 and 115), wherein the driving direction comprises at least one of an upward direction, a downward direction, a clockwise direction, and a counterclockwise direction according to the unevenness on the driving surface of the path (Kearns, Fig. 8A and Fig. 9A, and paragraph 70 discloses “As used herein the term "omni-directional" refers to the ability to move in substantially any planar direction, including side-to-side (lateral), forward/back, and rotational”), and 
wherein based on the driving direction being the upward, downward, clockwise or counterclockwise direction, the image capturing direction is set to the downward, upward, counterclockwise or clockwise direction, respectively (Kearns, Figs. 8A and 9A and paragraphs 79 and 121).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 21, and 23-24, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kearns (US PGPUB 2016/0188977 A1) and further in view of Afrouzi (US Patent 11,199,853 B1).

As per claim 1, Kearns discloses a mobile surveillance apparatus (Kearns, Fig. 1A and Fig. 2A) comprising: 
a communication interface (Kearns, Fig. 1A:1000) configured to receive map data of a preset area (Kearns, Fig. 1A:10, and paragraphs 7, 65 and 147, discloses layout map); and 
a processor (Kearns, Fig. 1A:500) configured to process the map data by reflecting unevenness of an uneven driving surface on which a mobile module is patrolling (Kearns, Fig. 1A:100:500, and paragraphs 14 and 95, discloses “The controller 500 may 
wherein the processor is further configured to generate a plurality of paths (Kearns, paragraph 131, discloses robot paths), and select the path having the least unevenness or the least unevenness change on the driving surface from the plurality of paths based on the processed map data (Kearns, paragraph 131, discloses “The ODOA behavior 530a (FIG. 5) can evaluate predicted robot paths (e.g., a positive evaluation for predicted robot path having no collisions with detected objects)”).
Although Kearns discloses process the map data by reflecting unevenness of an uneven driving surface on which a mobile module is patrolling (Kearns, Fig. 1A:100:500, and paragraphs 14 and 95), however Kearns does not explicitly discloses process the map data by reflecting unevenness of an uneven driving surface on which a mobile module is being shakingly driven due to unevenness.
Afrouzi discloses process the map data by reflecting unevenness of an uneven driving surface on which a mobile module is being shakingly driven due to unevenness (Afrouzi, Figs. 34A-B, shows security robot and Fig. 76, shows robot suspension system which minimize the oscillation and vibration of robot when being driven on uneven surface, and also please see Column 109, lines 29-36, discloses “the processor may further determine if an obstacle may be overcome by the VMP robot.  For example, the processor may determine if the wire is an obstacle that may be overcome by the VMP 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kearns teachings by driving the mobile device on specific surface, as taught by Afrouzi.
The motivation would be to provide an efficient robot with reduced battery/power consumption (Column 205, lines 11-14), as taught by Afrouzi.

As per claim 3, Kearns in view of Afrouzi further discloses the mobile surveillance apparatus of claim 1, wherein the uneven driving surface comprises at least one of a ground surface and an imaginary plane in the air (Kearns, paragraphs 14, 95 and 113), and wherein the unevenness comprises at least one of unevenness on the ground surface and unevenness formed by objects protruding from an imaginary plane in the air (Kearns, paragraphs 79, 113 and 133).

As per claim 5, Kearns in view of Afrouzi further discloses the mobile surveillance apparatus of claim 1, wherein the processor is further configured to: 
predict a moving path of an object detected by a sensor based on a moving direction of the object (Kearns, Fig. 9A, and paragraph 131); 
generate a plurality of object tracking paths according to the moving path (Kearns, paragraphs 131 and 148); and 
selects an object tracking path having the least unevenness or the least unevenness change on the uneven driving surface from the plurality of object tracking paths based 

As per claim 6, Kearns in view of Afrouzi further discloses the mobile surveillance apparatus of claim 1, wherein the processed map data forms a three-dimensional map (Kearns, paragraphs 86 and 112, discloses “3D map”).

As per claim 7, Kearns in view of Afrouzi further discloses the mobile surveillance apparatus of claim 5, wherein the uneven driving surface comprises at least one of a ground surface and an imaginary plane in the air (Kearns, paragraphs 14, 95 and 113), and wherein the unevenness comprises at least one of unevenness on the ground surface and unevenness formed by objects protruding from an imaginary plane in the air (Kearns, paragraphs 79, 113 and 133).


As per claim 21, Kearns discloses a method of operating a mobile surveillance apparatus (Kearns, Fig. 1A and Fig. 1B) comprising a communication interface (Fig. 1A:1000), a mobile module (Kearns, Fig. 1A:100), a sensor (Kearns, Fig. 1A:410), and a processor (Kearns, Fig. 1A:500), the method comprising: 
receiving, by the communication interface, map data about a preset area (Kearns, Fig. 1A:10, and paragraphs 7, 65 and 147, discloses layout map); 

sensing, by the sensor, unevenness of an uneven driving surface on which the mobile module being patrolling (Kearns, paragraphs 14, 75 and 82, discloses proximity sensors 410 (e.g., infrared sensors, sonar sensors and/or stereo sensors) for detecting objects and/or obstacles about the robot 100); 
generating, by the processor, a plurality of paths based on the sensing (Kearns, paragraphs 131 and 148);
processing, by the processor, the map data by reflecting the unevenness on the uneven driving surface (Kearns, paragraph 7, discloses “receiving, at a computing device, a layout map corresponding to a patrolling environment and maneuvering the robot in the patrolling environment based on the received layout map” and also please see paragraph 131), and selecting a path for the mobile module, from among the plurality of paths based on the processed map data (Kearns, paragraphs 7 and 131, discloses “The ODOA behavior 530a (FIG. 5) can evaluate predicted robot paths (e.g., a positive evaluation for predicted robot path having no collisions with detected objects).  The control arbitration system 510b can use the evaluations to determine the preferred outcome and a corresponding robot command (e.g., drive commands)”),
wherein the path has the least unevenness or the least unevenness change on the uneven driving surface from the plurality of paths from among the plurality of paths (Kearns, paragraph 131, discloses “The ODOA behavior 530a (FIG. 5) can evaluate 
Although Kearns discloses process the map data by reflecting unevenness of an uneven driving surface on which a mobile module is patrolling (Kearns, Fig. 1A:100:500, and paragraphs 14 and 95), however Kearns does not explicitly discloses process the map data by reflecting unevenness of an uneven driving surface on which a mobile module is being shakingly driven due to unevenness.
Afrouzi discloses process the map data by reflecting unevenness of an uneven driving surface on which a mobile module is being shakingly driven due to unevenness (Afrouzi, Figs. 34A-B, shows security robot and Fig. 76, shows robot suspension system which minimize the oscillation and vibration of robot when being driven on uneven surface, and also please see Column 109, lines 29-36, discloses “the processor may further determine if an obstacle may be overcome by the VMP robot.  For example, the processor may determine if the wire is an obstacle that may be overcome by the VMP robot by, for example, driving over the wire” and also please see Column 27, lines 24-27 and Column 255, lines 25-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kearns teachings by driving the mobile device on specific surface, as taught by Afrouzi.
The motivation would be to provide an efficient robot with reduced battery/power consumption (Column 205, lines 11-14), as taught by Afrouzi.

As per claim 23, please see the analysis of claim 3.

As per claim 24, Kearns further discloses the method of claim 21, further comprising: 
sensing, by the sensor, an object that is moving (Kearns, paragraphs 75 and 82, discloses proximity sensors 410 (e.g., infrared sensors, sonar sensors and/or stereo sensors) for detecting objects and/or obstacles about the robot 100); 
predicting, by the processor, a moving path of the object based on a moving direction of the object (Kearns, paragraphs 64 and 83, discloses For tracking and following, the mobile robot can detect a presence of a person, track movement and predict trajectories of the person); 
generating, by the processor, a plurality of object tracking paths according to the moving path (Kearns, Fig. 9A, and paragraph 64); and 
selecting, by the processor, an object tracking path with the least unevenness or the least unevenness change on the uneven driving surface from the plurality of object tracking paths based on the processed map data (Kearns, paragraph 95, discloses “The controller 500 may use the object map for navigation, obstacle detection, and obstacle avoidance”).


Allowable Subject Matter
Claims 11,13-14, 17 and 25, are allowed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SYED HAIDER/Primary Examiner, Art Unit 2633